Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Sub-Item 77O Rule 10f-3 Transactions Dreyfus Strategic Municipal Bond Fund, Inc. On June 25, 2008, Dreyfus Strategic Municipal Bond Fund, Inc. (the Fund) purchased $7,000,000 in CALIFORNIA STATE GENERAL OBLIGATION BOND - CUSIP # 13063A2X1 (the Bonds). The Bonds were purchased from CITIGROUP GLOBAL MARKETS INC (Citigroup), a member of the underwriting syndicate offering the Bonds, from their account. Pershing LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Citigroup received a commission of 0.4% per bond. No other member received any economic benefit. The following is a list of the syndicates primary members: Citigroup Global Markets Inc. Merrill Lynch & Co. DEPFA First Albany Securities LLC Ramirez & Co., Inc. Backstrom McCarley Barry & Co., LLC Banc of America Securities LLC Cabrera Capital Markets Inc. City National Securities, Inc. Comerica Securities E.J. De La Rosa & Co., Inc. Fidelity Capital Markets Services Goldman, Sachs & Co. Great Pacific Securities Inc. Grigsby & Associates, Inc. J.P. Morgan Securities Inc. Jackson Securities, LLC Lehman Brothers Loop Capital Markets Morgan Keegan & Co., Inc. Morgan Stanley & Co., Incorporated Nollenberger Capital Partners Inc. Pershing L.L.C., Principal Trading Piper Jaffray Prager, Sealy & Co., LLC Raymond James & Associates, Inc. RBC Capital Markets Rice Financial Products Company Siebert Branford Shank & Co. SL Hare Capital Southwest Securities, Inc. Stone & Youngberg LLC Toussaint Capital Partners LLC Wachovia Bank, National Association Wedbush Morgan Securities Wells Fargo Institutional Securities, LLC Accompanying this statement are materials presented to the Board of Directors of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the
